Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.231 Page 1 of 14



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL, SBN 197335
     Supervising Deputy Attorney General
 3   JOHN KILLEEN, SBN 258395
     GABRIELLE D. BOUTIN, SBN 267308
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-6053
      Fax: (916) 324-8835
 7    E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Governor Gavin Newsom,
 8   Attorney General Xavier Becerra, and the
     State of California
 9
                      IN THE UNITED STATES DISTRICT COURT
10
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
13
14   UNITED STATES OF AMERICA,                      20-cv-154-MMA-AHG
15                                   Plaintiff, ANSWER TO COMPLAINT FOR
                                                DECLARATORY AND
16               v.                             INJUNCTIVE RELIEF
17
     GAVIN NEWSOM, in his Official                  Judge:      The Honorable Janis L.
18   Capacity as Governor of California;                        Sammartino
     XAVIER BECERRA, in his Official                Trial Date: None Set
19   Capacity as Attorney General of                Action Filed:    1/24/2020
     California; THE STATE OF
20   CALIFORNIA,
21                                Defendants.
22
23
24
25
26
27
28
                                                1
               Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.232 Page 2 of 14



 1           Defendants Governor Gavin Newsom and Attorney General Xavier Becerra,
 2   in their official capacities, and Defendant the State of California, hereby respond to
 3   Plaintiff United States of America’s Complaint for Declaratory and Injunctive
 4   Relief as follows.
 5      1.       In response to the allegations in paragraph 1 of the Complaint,
 6   Defendants admit that the California Legislature passed Assembly Bill 32 in
 7   October of 2019 and that California is free to decide that it will no longer use
 8   private detention facilities for its state prisoners and detainees. The remaining
 9   allegations consist of legal argument and/or conclusions that do not require
10   admission or denial. To the extent admission or denial is required, Defendants
11   deny those allegations.
12      2.       Paragraph 2 of the Complaint consists of legal argument and/or
13   conclusions that do not require admission or denial. To the extent admission or
14   denial is required, Defendants deny all allegations.
15      3.       In response to the allegations in paragraph 3 of the Complaint,
16   Defendants Plaintiffs’ requested relief in the Complaint speaks for itself. The
17   remaining allegations consist of legal argument and/or conclusions that do not
18   require admission or denial. To the extent admission or denial is required,
19   Defendants deny those allegations.
20                     ANSWER TO ALLEGATIONS REGARDING
21                              JURISDICTION AND VENUE
22      4.       Paragraph 4 of the Complaint consists of legal argument and/or
23   conclusions that do not require admission or denial. To the extent admission or
24   denial is required, Defendants deny all allegations.
25      5.       Paragraph 5 of the Complaint consists of legal argument and/or
26   conclusions that do not require admission or denial. To the extent admission or
27   denial is required, Defendants deny all allegations.
28
                                                 2
                 Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.233 Page 3 of 14



 1               ANSWER TO ALLEGATIONS REGARDING THE PARTIES
 2        6.      Defendants admit the allegations in paragraph 6 of the Complaint.
 3        7.       Defendants admit the allegations in paragraph 7 of the Complaint.
 4        8.       Defendants admit the allegations in paragraph 8 of the Complaint.
 5        9.       Defendants admit the allegations in paragraph 9 of the Complaint.
 6                 ANSWER TO FEDERAL AUTHORITY ALLEGATIONS
 7        10.      Paragraph 10 of the Complaint consists of legal argument and/or
 8   conclusions that do not require admission or denial. With respect to any quotation
 9   of a legal authority, that authority speaks for itself. To the extent admission or
10   denial is required, Defendants deny all allegations.
11        11.      Paragraph 11 of the Complaint consists of legal argument and/or
12   conclusions that do not require admission or denial. The cited provisions of the
13   U.S. Constitution speak for themselves. To the extent admission or denial is
14   required, Defendants deny all allegations.
15        12.      Paragraph 12 of the Complaint consists of legal argument and/or
16   conclusions that do not require admission or denial. With respect to any quotation
17   of a legal authority, that authority speaks for itself. To the extent admission or
18   denial is required, Defendants deny all allegations.
19        13.      In response to the allegations in paragraph 13 of the Complaint,
20   Defendants admit that Congress has passed some number of statutes and the
21   Executive Branch has promulgated some number of implementing regulations
22   governing the Federal Government’s custody of prisoners and other federal
23   detainees. Defendants deny all remaining allegations.
24   I.        ANSWER TO ALLEGATIONS REGARDING FEDERAL PRISONERS
25        14.      Paragraph 14 of the Complaint consists of legal argument and/or
26   conclusions that do not require admission or denial. With respect to any quotation
27   of a legal authority, that authority speaks for itself. To the extent admission or
28   denial is required, Defendants deny all allegations.
                                                   3
                   Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.234 Page 4 of 14



 1         15.   Paragraph 15 of the Complaint consists of legal argument and/or
 2   conclusions that do not require admission or denial. With respect to any quotation
 3   of a legal authority, that authority speaks for itself. To the extent admission or
 4   denial is required, Defendants deny all allegations.
 5         16.   Paragraph 16 of the Complaint consists of legal argument and/or
 6   conclusions that do not require admission or denial. With respect to any quotation
 7   of a legal authority, that authority speaks for itself. To the extent admission or
 8   denial is required, Defendants deny all allegations.
 9         17.   Paragraph 17 of the Complaint consists of legal argument and/or
10   conclusions that do not require admission or denial. With respect to any quotation
11   of a legal authority, that authority speaks for itself. To the extent admission or
12   denial is required, Defendants deny all allegations.
13         18.   Paragraph 18 of the Complaint consists of legal argument and/or
14   conclusions that do not require admission or denial. To the extent admission or
15   denial is required, Defendants deny all allegations.
16   II.    ANSWER TO ALLEGATIONS REGARDING FEDERAL IMMIGRATION
            DETAINEES
17
           19.   Paragraph 19 of the Complaint consists of legal argument and/or
18
     conclusions that do not require admission or denial. To the extent admission or
19
     denial is required, Defendants deny all allegations.
20
           20.   Paragraph 20 of the Complaint consists of legal argument and/or
21
     conclusions that do not require admission or denial. To the extent admission or
22
     denial is required, Defendants deny all allegations.
23
           21.   Paragraph 21 of the Complaint consists of legal argument and/or
24
     conclusions that do not require admission or denial. With respect to any quotation
25
     of a legal authority, that authority speaks for itself. To the extent admission or
26
     denial is required, Defendants deny all allegations.
27
28
                                                 4
                 Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.235 Page 5 of 14



 1        ANSWER TO ALLEGATIONS REGARDING ASSEMBLY BILL 32
 2      22.    Paragraph 22 of the Complaint consists of legal argument and/or
 3   conclusions that do not require admission or denial. With respect to any quotation
 4   of a legal authority, that authority speaks for itself. To the extent admission or
 5   denial is required, Defendants deny all allegations.
 6      23.    Paragraph 23 of the Complaint consists of legal argument and/or
 7   conclusions that do not require admission or denial. With respect to any quotation
 8   of a legal authority, that authority speaks for itself. To the extent admission or
 9   denial is required, Defendants deny all allegations.
10      24.    Paragraph 24 of the Complaint consists of legal argument and/or
11   conclusions that do not require admission or denial. With respect to any quotation
12   of a legal authority, that authority speaks for itself. To the extent admission or
13   denial is required, Defendants deny all allegations.
14      25.    Paragraph 25 of the Complaint consists of legal argument and/or
15   conclusions that do not require admission or denial. With respect to any quotation
16   of a legal authority, that authority speaks for itself. To the extent admission or
17   denial is required, Defendants deny all allegations.
18      26.    Paragraph 26 of the Complaint consists of legal argument and/or
19   conclusions that do not require admission or denial. To the extent admission or
20   denial is required, Defendants deny all allegations.
21                    ANSWER TO ALLEGATIONS REGARDING
22                 EFFECT OF A.B. 32 ON FEDERAL OPERATIONS
23      27.    Paragraph 27 of the Complaint consists of legal argument and/or
24   conclusions that do not require admission or denial. To the extent admission or
25   denial is required, Defendants deny all allegations.
26
27
28
                                                5
               Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.236 Page 6 of 14



 1   I.    ANSWER TO ALLEGATIONS REGARDING THE U.S. MARSHALS SERVICE
 2        28.   In response to the allegations in paragraph 28 of the Complaint,
 3   Defendants lack knowledge or information sufficient to form a belief as to the truth
 4   of the allegations and, therefore, deny them.
 5        29.   In response to the allegations in paragraph 29 of the Complaint,
 6   Defendants lack knowledge or information sufficient to form a belief as to the truth
 7   of the allegations and, therefore, deny them.
 8        30.   In response to the allegations in paragraph 30 of the Complaint,
 9   Defendants lack knowledge or information sufficient to form a belief as to the truth
10   of the allegations and, therefore, deny them.
11        31.   In response to the allegations in paragraph 31 of the Complaint,
12   Defendants lack knowledge or information sufficient to form a belief as to the truth
13   of the allegations and, therefore, deny them.
14        32.   In response to the allegations in paragraph 32 of the Complaint,
15   Defendants lack knowledge or information sufficient to form a belief as to the truth
16   of the allegations and, therefore, deny them.
17        33.   In response to the allegations in paragraph 33 of the Complaint,
18   Defendants lack knowledge or information sufficient to form a belief as to the truth
19   of the allegations and, therefore, deny them.
20        34.   In response to the allegations in paragraph 34 of the Complaint,
21   Defendants lack knowledge or information sufficient to form a belief as to the truth
22   of the allegations and, therefore, deny them.
23        35.   In response to the allegations in paragraph 35 of the Complaint,
24   Defendants lack knowledge or information sufficient to form a belief as to the truth
25   of the allegations and, therefore, deny them.
26        36.   In response to the allegations in paragraph 36 of the Complaint,
27   Defendants lack knowledge or information sufficient to form a belief as to the truth
28   of the allegations (including those in footnote 1) and, therefore, deny them.
                                                6
                Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.237 Page 7 of 14



 1         37.   In response to the allegations in paragraph 37 of the Complaint,
 2   Defendants lack knowledge or information sufficient to form a belief as to the truth
 3   of the allegations and, therefore, deny them.
 4         38.   In response to the allegations in paragraph 38 of the Complaint,
 5   Defendants lack knowledge or information sufficient to form a belief as to the truth
 6   of the allegations and, therefore, deny them.
 7         39.   In response to the allegations in paragraph 39 of the Complaint,
 8   Defendants lack knowledge or information sufficient to form a belief as to the truth
 9   of the allegations and, therefore, deny them.
10   II.    ANSWER TO ALLEGATIONS REGARDING THE BUREAU OF PRISONS
11         40.   In response to the allegations in paragraph 40 of the Complaint,
12   Defendants lack knowledge or information sufficient to form a belief as to the truth
13   of the allegations and, therefore, denies them.
14         41.   In response to the allegations in paragraph 41 of the Complaint,
15   Defendants lack knowledge or information sufficient to form a belief as to the truth
16   of the allegations and, therefore, deny them.
17         42.   In response to the allegations in paragraph 42 of the Complaint,
18   Defendants lack knowledge or information sufficient to form a belief as to the truth
19   of the allegations and, therefore, deny them.
20         43.   In response to the allegations in paragraph 43 of the Complaint,
21   Defendants lack knowledge or information sufficient to form a belief as to the truth
22   of the allegations and, therefore, deny them.
23         44.   In response to the allegations in paragraph 44 of the Complaint,
24   Defendants lack knowledge or information sufficient to form a belief as to the truth
25   of the allegations and, therefore, deny them.
26         45.   In response to the allegations in paragraph 45 of the Complaint,
27   Defendants lack knowledge or information sufficient to form a belief as to the truth
28   of the allegations (including those in footnote 2) and, therefore, deny them.
                                                 7
                 Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.238 Page 8 of 14



 1      46.    In response to the allegations in paragraph 46 of the Complaint,
 2   Defendants lack knowledge or information sufficient to form a belief as to the truth
 3   of the allegations and, therefore, deny them.
 4      47.    In response to the allegations in paragraph 47 of the Complaint,
 5   Defendants lack knowledge or information sufficient to form a belief as to the truth
 6   of the allegations and, therefore, deny them.
 7      48.    In response to the allegations in paragraph 48 of the Complaint,
 8   Defendants lack knowledge or information sufficient to form a belief as to the truth
 9   of the allegations and, therefore, deny them.
10      49.    In response to the allegations in paragraph 49 of the Complaint,
11   Defendants lack knowledge or information sufficient to form a belief as to the truth
12   of the allegations and, therefore, deny them.
13      50.    In response to the allegations in paragraph 50 of the Complaint,
14   Defendants lack knowledge or information sufficient to form a belief as to the truth
15   of the allegations and, therefore, deny them.
16      51.    In response to the allegations in paragraph 51 of the Complaint,
17   Defendants lack knowledge or information sufficient to form a belief as to the truth
18   of the allegations and, therefore, deny them.
19   III. ANSWER TO ALLEGATIONS REGARDING IMMIGRATION AND CUSTOMS
          ENFORCEMENT
20
        52.    In response to the allegations in paragraph 52 of the Complaint,
21
     Defendants lack knowledge or information sufficient to form a belief as to the truth
22
     of the allegations and, therefore, deny them.
23
        53.    In response to the allegations in paragraph 53 of the Complaint,
24
     Defendants lack knowledge or information sufficient to form a belief as to the truth
25
     of the allegations and, therefore, deny them.
26
27
28
                                               8
               Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.239 Page 9 of 14



 1      54.    In response to the allegations in paragraph 54 of the Complaint,
 2   Defendants lack knowledge or information sufficient to form a belief as to the truth
 3   of the allegations and, therefore, deny them.
 4      55.    In response to the allegations in paragraph 55 of the Complaint,
 5   Defendants lack knowledge or information sufficient to form a belief as to the truth
 6   of the allegations and, therefore, deny them.
 7      56.    In response to the allegations in paragraph 56 of the Complaint,
 8   Defendants deny the allegations.
 9      57.    In response to the allegations in paragraph 57 of the Complaint,
10   Defendants deny that ICE would need to relocate future detainees out of state.
11   Defendants lack knowledge or information sufficient to form a belief as to the truth
12   of the remaining allegations and, therefore, deny them.
13      58.    In response to the allegations in paragraph 58 of the Complaint,
14   Defendants deny that A.B. 32 will force ICE to relocate future detainees outside of
15   California. Defendants lack knowledge or information sufficient to form a belief as
16   to the truth of the remaining allegations and, therefore, deny them.
17      59.    In response to the allegations in paragraph 59 of the Complaint,
18   Defendants lack knowledge or information sufficient to form a belief as to the truth
19   of the allegations and, therefore, deny them.
20      60.    In response to the allegations in paragraph 60 of the Complaint,
21   Defendants deny that A.B. 32 will force ICE to relocate detainees outside of
22   California. Defendants lack knowledge or information sufficient to form a belief as
23   to the truth of the remaining allegations and, therefore, deny them.
24      61.    In response to the allegations in paragraph 61 of the Complaint,
25   Defendants deny that A.B. 32 will force ICE to relocate detainees outside of
26   California. Defendants lack knowledge or information sufficient to form a belief as
27   to the truth of the remaining allegations (including those in footnote 3) and,
28   therefore, deny them.
                                               9
               Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.240 Page 10 of 14



  1                              ANSWER TO COUNT ONE
  2                                    Preemption Claim
  3      62.    Paragraph 62 of the Complaint does not contain any factual allegations.
  4   To the extent Defendants are required to admit or deny any allegations, Defendants
  5   reassert and incorporate their responses to paragraphs 1 through 61 of the
  6   Complaint.
  7      63.    Paragraph 63 of the Complaint consists of legal argument and/or
  8   conclusions that do not require admission or denial. To the extent admission or
  9   denial is required, Defendants deny all allegations.
 10      64.    Paragraph 64 of the Complaint consists of legal argument and/or
 11   conclusions that do not require admission or denial. To the extent admission or
 12   denial is required, Defendants deny all allegations.
 13      65.    Paragraph 65 of the Complaint consists of legal argument and/or
 14   conclusions that do not require admission or denial. To the extent admission or
 15   denial is required, Defendants deny all allegations.
 16                             ANSWER TO COUNT TWO
 17                  Alleged Violation of Intergovernmental Immunity
 18      66.    Paragraph 66 of the Complaint does not contain any factual allegations.
 19   To the extent Defendants are required to admit or deny any allegations, Defendants
 20   reassert and incorporate their responses to paragraphs 1 through 65 of the
 21   Complaint.
 22      67.    Paragraph 67 of the Complaint consists of legal argument and/or
 23   conclusions that do not require admission or denial. To the extent admission or
 24   denial is required, Defendants deny all allegations.
 25      68.    Paragraph 68 of the Complaint consists of legal argument and/or
 26   conclusions that do not require admission or denial. To the extent admission or
 27   denial is required, Defendants deny all allegations
 28
                                               10
                Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.241 Page 11 of 14



  1      69.     Paragraph 69 of the Complaint consists of legal argument and/or
  2   conclusions that do not require admission or denial. To the extent admission or
  3   denial is required, Defendants deny all allegations
  4                         ANSWER TO PRAYER FOR RELIEF
  5      70.     In response to paragraph 70 of the Complaint, no response is required to
  6   Plaintiff’s prayer for relief. To the extent Defendants are required to respond, they
  7   deny that Plaintiff is entitled to the requested relief.
  8      71.     In response to paragraph 71 of the Complaint, no response is required to
  9   Plaintiff’s prayer for relief. To the extent Defendants are required to respond, they
 10   deny that Plaintiff is entitled to the requested relief.
 11      72.     In response to paragraph 72 of the Complaint, no response is required to
 12   Plaintiff’s prayer for relief. To the extent Defendants are required to respond, they
 13   deny that Plaintiff is entitled to the requested relief.
 14      73.     In response to paragraph 73 of the Complaint, no response is required to
 15   Plaintiff’s prayer for relief. To the extent Defendants are required to respond, they
 16   deny that Plaintiff is entitled to the requested relief.
 17                                         DEFENSES
 18        In addition to the foregoing admissions and denials, and without admitting any
 19   allegations contained in the Complaint, Defendants assert the following defenses.
 20                                      FIRST DEFENSE
 21        The Complaint, and each count therein, fails to state a claim on which relief
 22   can be granted.
 23                                    SECOND DEFENSE
 24        This Court lacks subject matter jurisdiction because Plaintiff lacks standing to
 25   pursue the counts in the Complaint.
 26
 27
 28
                                                  11
                 Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.242 Page 12 of 14



  1                                      THIRD DEFENSE
  2        The Complaint, and each count therein, fails because the conduct and laws at
  3   challenged in the Complaint are protected by the Tenth Amendment of the United
  4   States Constitution.
  5                                    FOURTH DEFENSE
  6        The Complaint, and each count therein, fails because the conduct of Plaintiff,
  7   its agencies, and agents is contrary to law.
  8                                    FOURTH DEFENSE
  9        The Complaint, and each count therein, fails because the conduct of Plaintiff,
 10   its agencies, and agents is ultra vires.
 11                            RESERVATION OF DEFENSES
 12        The foregoing defenses are raised without waiver of any other defenses that
 13   might become known during this litigation. Defendants hereby reserves their right
 14   to amend or supplement their answer to assert any other related defenses.
 15                               PRAYER OF DEFENDANTS
 16        WHEREFORE, Defendants prays that:
 17             1.    The Complaint, and all claims and prayers for relief therein, be
 18                   denied in their entirety;
 19             2.    Plaintiff take nothing from Defendants by this action;
 20             3.    Defendants be awarded its costs incurred in defending this action;
 21             4.    Defendants be awarded such further relief that the Court may deem
 22                   just and proper.
 23
 24
 25
 26
 27
 28
                                                  12
                 Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.243 Page 13 of 14



  1   Dated: February 14, 2020                        Respectfully submitted,
  2                                                   XAVIER BECERRA
                                                      Attorney General of California
  3                                                   ANTHONY R. HAKL
                                                      Supervising Deputy Attorney General
  4                                                   JOHN KILLEEN
                                                      Deputy Attorney General
  5
  6
                                                      /s/ Gabrielle D. Boutin
  7                                                   GABRIELLE D. BOUTIN
                                                      Deputy Attorney General
  8                                                   Attorneys for Governor Gavin
                                                      Newsom, Attorney General Xavier
  9                                                   Becerra, and the State of California
      SA2020100535
 10   14431571.docx

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 13
                  Answer to Complaint for Declaratory and Injunctive Relief (20-cv-154-MMA-AHG)
Case 3:20-cv-00154-JLS-WVG Document 9 Filed 02/14/20 PageID.244 Page 14 of 14




                                CERTIFICATE OF SERVICE

 Case Name:       United States of America v.              No.     20-cv-154-MMA-AHG
                  Gavin Newsom, et al.

 I hereby certify that on February 14, 2020, I electronically filed the following documents with
 the Clerk of the Court by using the CM/ECF system:
  ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
  I ce1iify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on February 14, 2020, at Sacramento,
  California.



              Tracie L. Campbell
                   Declarant

  SA202010053 5
  14435256.docx
